ADVISORY ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The proposed amendment under the AFCP 2.0 program would not overcome the 35 U.S.C. 102(a)(1) rejection of claims 1 and 3-22 and the 35 U.S.C. 103 rejection to claim 2. .Applicant's arguments filed on Feb. 24, 2022 have been fully considered but they are not persuasive. In response to applicant’s argument on pp. 17-18 that “at no point do the cited portions of Chiang describe or suggest that ‘the selected look- up table is selected from those look-up tables of the plurality of look-up tables that are associated with the given quantization parameter based on the determined adaptive adjustment factor,’” the Examiner disagrees. Chiang discloses (the bilateral filter is implemented using a look-up-table (LUT) storing all weights  for a particular QP [i.e., suggesting each QP has a LUT] in a two-dimensional array; 0082 and (where Ω is a 6×6 window around the 4×4 sub-block and the values of n.sub.a and n.sub.b are set equal to min(1, bitDepth-11) and min(4, bitDepth-8) [i.e., an adaptive adjustment factor], respectively; 0064).
In response to applicant’s argument on pp. 17-18 that “Chiang also do not describe or suggest that ‘approximated offset values of the selected look-up table are modified based on the determined adaptive adjustment factor,’ as recited in claim 1” Chiang discloses (The LUT uses the intensity difference [i.e., offset values] between the sample to be filtered and the reference sample as the index of the LUT in one dimension, and the TU size as the index in the other dimension… the bilateral filter is implemented using a look-up-table (LUT) storing all weights [i.e., an adaptive adjustment factor] for a particular QP in a two-dimensional array; 0082). Additionally, the claim is in the alternative format, so, if the (i) condition is met, it is not necessary to map the alternative. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP § 2111.04 II. Therefore, the rejections would be maintained.
Additionally, in an effort to further prosecution, Wang, cited on prior PTO-892 by Examiner, also suggests a given quantization parameter is associated with the respective portion, and the selected look- up table is selected from those look-up Application No. : 16/994,506Filed: August 14, 2020Page: 3of19tables of the plurality of look-up tables that are associated with the given quantization parameter based on the determined adaptive adjustment factor ([0076] Instead of calculating the range and spatial parameters and using them as LUT index, the quantization parameter, transform width and/or transform height could be used together with the pixel value difference or together with the pixel value difference and the pixel distance as LUT, i.e., LUT(QP, TU width, TU height, Δijkl, ΔI), LUT(QP, TU width, TU height, ΔI), LUT(QP, min{TU width, TU height}, Δijkl, ΔI), LUT(QP, min{TU width, TU height}, ΔI) or LUT(QP, ΔI). The pre-computed weights could be present in a single LUT or in multiple LUTs). Therefore, the proposed amendment would be rejected and the amendment is NOT entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487